UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):May 3, 2012 Date of Original Filing: May 8, 2012 AEROCENTURY CORP. (Exact name of registrant as specified in its charter) Delaware 94-3263974 (State or Other Jurisdiction of incorporation) (I.R.S. Employer Identification No.) 1440 Chapin Avenue, Suite 310 Burlingame, CA (Address of principal executive offices) (Zip Code) (650)-340-1888 Registrant’s telephone number, including area code: Not Applicable Former Name or Former Address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE This amendment corrects an error in the original 8-K filed on May 8, 2012 with respecttothedescription and number of shares previously referred to as "Votes Abstained" in the election of Mr. Orr as director. Item 5.07. Submission of Matters to a Vote of Security Holders. On May 3, 2012, the following matters were voted upon and approved by the Company’s stockholders at the Company’s Annual Meeting of Stockholders: the election ofone member to the Board of Directors; the ratification of the appointment ofBDO USA, LLPas the Company’s independent registered public accounting firm. The following is a summary of the voting results for each matter presented to the stockholders: Election of Director: Nominee Votesfor Percentage of Voted Votes Withheld Percentage of Voted Thomas W. Orr 54.89% 95,000 8.01% Mr.Orr wasre-elected to serve a three-year term expiring at the 2015 Annual Meeting of Stockholders of the Company. Ratification of the Appointment ofBDO USA, LLP as the Company’s Independent Registered Public Accounting Firm Votes For Votes Against Votes Abstained Broker Non-Votes 15,616 AEROCENTURY CORP. Date:May 8, 2012 By: /s/ Neal D. Crispin Title: Chairman and CEO
